         From:                        Foehr, Matt <MFoehr@ligand.com>
         To:                          Higgins, John L. <JHiggins@ligand.com>;Bruce Voss <BVoss@lhai.com>
         Sent:                        6/17/2014 7:22:49 PM
         Subject:                     RE: LGND / Lemelson



        I looked at these with Erika this morning and will forward fine details in a moment (Erika
        is pulling them up). In general, e-malings on Thursday and Friday of last week - Erika
        called him back on Friday morning to schedule a time for this week for an introductory
        call, but his assistant said he was busy and could not talk to schedule. The time was then
        selected over e-mail between Erika and Lemelson.

        -----Original Message-----
        From: Higgins, John L.
        Sent: Tuesday, June 17, 2014 4:12 PM
        To: Bruce Voss; Foehr, Matt
        Subject: RE: LGND / Lemelson

        Bruce I have proposed a narrative for a call for you to have with lemelson. Specifically,
        in my proposal, I do not think the first call should be jump into content or a rebuttal. I
        would like to feel him out first for tone and approcah to the research and what the purpose
        of a call would be if he is not going to update a report. To me, if we jump right into
        rebuttal mode without knowing our countrparty, seems we are less prepared for any call we
        could have on substance

        And Matt - will you let us know more precisely how many times lemelson called for a
        meeting/call and roughly when/dates. I want to get a sense for how hard he was trying to
        make contact with us prior to the reprot coming.




        From: Bruce Voss [BVoss@lhai.com]
        Sent: Tuesday, June 17, 2014 4:07 PM
        To: Higgins, John L.; Foehr, Matt
        Subject: RE: LGND / Lemelson

        I'd be happy to speak with Lemelson but whether it's me or management, the substance of the
        call from our end should be pointing out the errors and biases in their report, and putting
        forth the correct information. Please look at the Q&A I began drafting, with an eye on
        answers and any facts you see in the report that are wrong and should be added to the Qs.
        That said, a large part of Lemelson's thesis is built upon Promacta (HCV) and Captisol
        (ingredient vs. drug, lumpy ordering), so perhaps a call that includes Matt and me makes
        sense.

        I could speak with Lemelson to feel out their questions, intent, asset base, size of short
        position, etc. prior to a call with management, but that's an unnecessary interim step that
        likely will get us little information. If I do a joint call with Matt I can start out with
        those questions but I bet they'll be cagey with their answers.

        Cancelling the call will make us look like we're hiding, and not the intended ''you're too
        reckless to justify our time."




        Bruce Voss, Managing Director, Principal Investor Relations: Results that Matter




       Confidential Treatment Requested by Bruce Voss                                                      LCM SEC0000857
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                                            EPROD-SEC-LIT-E-000000940
        T: 310.691.7100 C: 646.249.7453 F: 310.691.7150 E: BVoss@lhai.com
        2121 Avenue of the Stars, Suite 2970 I Los Angeles, CA 90067 www.lhai.com   Facebook I
        Linkedin I Twitter I YouTube


        This email and attachments, if any, may contain confidential and/or privileged information.
        If you are not the intended recipient, please notify the sender immediately. Any
        unauthorized copying, disclosure or distribution of the material in this email is strictly
        forbidden.

        Please consider the environment before printing this email.




        -----Original Message-----
        From: Higgins, John L. [mailto:JHiggins@ligand.com]
        Sent: Tuesday, June 17, 2014 3:42 PM
        To: Foehr, Matt; Bruce Voss
        Subject: RE: LGND / Lemelson

        As I see it, we have three choices

        1) take the call

        2)   cancel the call

        3) have Bruce call in lieu Matt. The gist of the call would be a friendly dialogue to say
        management would be happy to speak with Lemelson, however we disagree with most of the
        report given things are misrepresented or factually out of date. And that we read the
        disclaimer upfront that the report is written "as is", that they do not warrant accuracy
        and they do not make updates to correct things.

        So, (the message could go on) happy to have a call, but we want to know would we get out of
        it (ie would the report be reissued with corrections and current information) and what
        questions does lameleson have for us.

        To me #3 seems the best option. Cancel could be toxic. Having the call could be a sandtrap
        until we know a little more.

        On the other hand, I am open to no call back at all. The rationale being this report is so
        absurd, and a call might be a trap for him to say he talked to management and now sees some
        value but its only say $15/share so still a big short. (the ale win the battle but lose the
        war)

        Bruce any thoughts now, otherwise I can call you about 8 am tomorrow to discuss.

        thanks

        john




        From: Foehr, Matt
        Sent: Tuesday, June 17, 2014 2:51 PM
        To: Higgins, John L.; Bruce Voss
        Subject: RE: LGND / Lemelson

        Both: I was just looking at my meeting schedule for tomorrow and Thursday and noted that
        Erika actually originally scheduled the Lamelson call for tomorrow (Wednesday) at 1:00 p.m.
        PT (it was another call that was originally scheduled for Thursday with a known long-term
        holder - both were booked earlier - unfortunate). We can of course huddle in advance of


       Confidential Treatment Requested by Bruce Voss                                LCM SEC0000858
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                           EPROD-SEC-LIT-E-000000941
        1:00 p.m. PT if we decide taking the call is worth doing, but I just wanted to be sure to
        mention that. I could delay him now if that makes sense, but would likely want to wait on
        any communication towards him at all until you two can discuss tomorrow. --Matt

        From: Higgins, John L.
        Sent: Tuesday, June 17, 2014 2:44 PM
        To: Bruce Voss
        Cc: Foehr, Matt; Berkman, Charles; Luib, Erika; de Silva, Nishan; Carolyn Curran
        Subject: Re: LGND / Lemelson

        Bruce - I will call you tomorrow.

        We'll prepare any responses internally.

        John

        On Jun 17, 2014, at 1:43 PM, "Bruce Voss" <BVoss@lhai.com<mailto:BVoss@lhai.com>> wrote:
        To set and implement a strategic response to the Lemelson situation, we must first be clear
        as to the issues in their report (i.e., errors and bias) and our responses. We also need a
        few clear, powerful messages to use whether proactively or reactively.

        Attached is a first, working draft doc11ment to begin the process with both. We can use this
        with USA Today (Gary Strauss) should we choose to grant him an interview, or alternatively
        the messages can be emailed to him as a company statement.

        Ligand and LHA have exchanged numerous emails on this subject, and perhaps it's best to set
        a time for later today to compare all we know and our thoughts on next steps. I'll make
        myself available when everyone else is.




        Bruce Voss, Managing Director, Principal <image00l.jpg> Investor Relations: Results that
        Matter

        T: 310.691.7100 C: 646.249.7453 F: 310.691.7150 E: BVoss@lhai.com<mailto:BVoss@lhai.com>
        2121 Avenue of the Stars, Suite 2970 I Los Angeles, CA 90067 www.lhai.com<http://lhai.com/>
        I Facebook<http://www.facebook.com/pages/LHA-Lippert-Heilshorn
        /281806488523656?sk=app_330253286992099> I Linkedin<http://www.linkedin.com/company
        /lha-lippert-heilshorn> I Twitter<http://twitter.com/# 1 /LHA_IR_PR> I
        YouTube<http://www.youtube.com/user/LippertHeilshorn?feature=mhee>


        This email and attachments, if any, may contain confidential and/or privileged information.
        If you are not the intended recipient, please notify the sender immediately. Any
        unauthorized copying, disclosure or distribution of the material in this email is strictly
        forbidden.

        Please consider the environment before printing this email.




        <Lemelson messages - draft 1.docx>




       Confidential Treatment Requested by Bruce Voss                                 LCM SEC0000859
Subject to Protective Order in D. Mass. Case No. 18-cv-11926-PBS                        EPROD-SEC-LIT-E-000000942
